EXHIBIT  10.21

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 28, 2006,
by and among PRB Oil & Gas, Inc., a Colorado corporation, with headquarters
located at 1875 Lawrence Street, Suite 450, Denver, Colorado 80202 (the
“Company”), PRB Energy Inc., a Nevada corporation, with headquarters located at
1875 Lawrence Street, Suite 450, Denver, Colorado 80202 (“Parent”) and the
investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).

WHEREAS:

A.            The Company is a wholly-owned subsidiary of Parent.

B.            Each of the Company, Parent and each Buyer is executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the “1933 Act”), and Regulation D (“Regulation D”) promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

C.            The Company has authorized a new series of senior secured
debentures of the Company (the “Debentures”). In connection with the sale of the
Debentures and as an inducement to the Buyers to purchase the Securities (as
defined below), the Company wishes to instruct Parent to issue to the Buyers,
upon the terms and conditions stated in this Agreement, the amount of shares of
Parent’s common stock, $0.001 par value per share (the “Common Stock”) set forth
opposite such Buyer’s name in column (4) on the Schedule of Buyers (which
aggregate amount for all Buyers shall be 1,250,000 shares) (the “Closing
Shares”).

D.            Each Buyer wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, that aggregate principal
amount of Debentures, in substantially the form attached hereto as Exhibit A,
set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
(which aggregate amount for all Buyers shall be $15,000,000).

E.             Contemporaneously with the execution and delivery of this
Agreement, Parent and the Buyers are executing and delivering a Registration
Rights Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which Parent has agreed to provide
certain registration rights with respect to the Closing Shares under the 1933
Act and the rules and regulations promulgated thereunder, and applicable state
securities laws.

F.             The Debentures and the Closing Shares are collectively referred
to herein as the “Securities.”

G.            Contemporaneously with the execution and delivery of this
Agreement, Parent, and PRB Gathering Inc. are executing and delivering a
Guaranty, substantially in the form attached hereto as Exhibit G (the
“Guaranty”), pursuant to which Parent and PRB Gathering have agreed to guaranty
the obligations of the Company under the Debentures.


--------------------------------------------------------------------------------




NOW, THEREFORE, the Company, Parent and each Buyer hereby agree as follows:

1.             PURCHASE AND SALE OF DEBENTURES AND CLOSING SHARES.

(a)           Amount.  Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 below, in consideration for the payment of the
Purchase Price (i) the Company shall issue and sell to each Buyer, and each
Buyer severally, but not jointly, agrees to purchase from the Company on the
Closing Date (as defined below), a principal amount of Debentures as is set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers and
(ii) the Company shall deliver or cause to be delivered to each Buyer on the
Closing Date (as defined below) the number of Closing Shares as is set forth
opposite such Buyer’s name in column (4) on the Schedule of Buyers.

(b)           Closing.  The closing (the “Closing”) of the purchase of the
Debentures and the Closing Shares by the Buyers shall occur at the offices of
McDermott Will & Emery LLP, 340 Madison Avenue, New York, New York 10173.  The
date and time of the Closing (the “Closing Date”) shall be 10:00 a.m., New York
City Time, on the date hereof, subject to notification of satisfaction (or
waiver) of the conditions to the Closing set forth in Sections 6 and 7 below (or
such later date as is mutually agreed to by the Company, Parent and each Buyer).

(c)           Purchase Price.  The aggregate purchase price (the “Purchase
Price”) of the Debentures and Closing Shares to be purchased by the Buyers at
the Closing shall be equal to $15,000,000.

(d)           Form of Payment.  On the Closing Date, (i) each Buyer shall pay
its aggregate Purchase Price to the Company for the Debentures and Closing
Shares to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with Company’s written wire
instructions, (ii) the Company shall deliver to each Buyer (A) the Debentures
(in the denominations as such Buyer shall have requested prior to the Closing)
which such Buyer is then purchasing, duly executed on behalf of the Company and
registered in the name of such Buyer or its designee and (B) the Closing Shares
(in the denominations as such Buyer shall have requested prior to the Closing)
which such Buyer is then purchasing, duly executed on behalf of the Parent and
registered in the name of such Buyer or its designee.

2.             BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants with respect to only itself that:

(a)           No Public Sale or Distribution.  Such Buyer is acquiring the
Debentures and the Closing Shares for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof in a manner that would violate the 1933 Act, except pursuant to sales
registered or exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act.  Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business.  Such

2


--------------------------------------------------------------------------------




Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.

(b)           Investor Status.  Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

(c)           Reliance on Exemptions.  Such Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company and Parent are relying in part upon the truth and
accuracy of, and such Buyer’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Buyer to acquire the Securities.

(d)           Information.  Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and Parent and materials relating to the offer and sale of the
Securities which have been requested by such Buyer.  Such Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and Parent.  Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its advisors, if any, or its
representatives shall modify, amend or affect such Buyer’s right to rely on the
Company’s and Parent’s representations and warranties contained herein.  Such
Buyer understands that its investment in the Securities involves a high degree
of risk.  Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

(e)           No Governmental Review.  Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(f)            Transfer or Resale.  Such Buyer understands that except as
provided in the Registration Rights Agreement: the Securities have not been and
are not being registered under the 1933 Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Buyer shall have delivered to the
Company and Parent an opinion of counsel, in a generally acceptable form, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
such Buyer provides the Company and Parent with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act (or, in each case, a successor rule
thereto); provided, however, that the Securities may be pledged in connection
with a bona fide margin account or other loan or financing arrangement secured
by the Securities and such pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Buyer effecting
a pledge of Securities shall be required to provide the Company or Parent with
any notice thereof or otherwise make any delivery to the Company or Parent
pursuant to

3


--------------------------------------------------------------------------------




this Agreement or any other Transaction Document (as defined in Section 3(b)),
including, without limitation, this Section 2(f).

(g)           Legends.  Such Buyer understands that the certificates or other
instruments representing the Debentures and, until removed in accordance with
Section 3(l) of the Registration Rights Agreement, the stock certificates
representing the Closing Shares, except as set forth below, shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company or Parent, as
applicable, shall issue a certificate without such legend to the holder of the
Securities upon which it is stamped, if (i) such Securities are registered for
resale under the 1933 Act, and the Buyer has complied with Section 3(l) of the
Registration Rights Agreement, (ii) in connection with a sale, assignment or
other transfer, such holder provides the Company or Parent, as applicable, with
an opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) such Securities are
sold, assigned or transferred pursuant to Rule 144, or such holder provides the
Company or Parent, as applicable, with reasonable assurance that the Securities
can be sold, assigned or transferred pursuant to Rule 144(k).

(h)           Residency.  Such Buyer is a resident of that jurisdiction
specified below its address on the Schedule of Buyers.

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT.

As an inducement to the Buyers to enter into this Agreement and to consummate
the transactions contemplated hereby, the Company and Parent jointly and
severally represent and warrant to each of the Buyers that each and all of the
following representations and warranties (as modified by the disclosure
schedules delivered to the Buyers contemporaneously

4


--------------------------------------------------------------------------------




with the execution and delivery of this Agreement (the “Schedules”)) are true
and correct as of the date of this Agreement.  The Schedules shall be arranged
by the Company and Parent in paragraphs corresponding to the sections and
subsections contained in this Section 3.

 

(a)           Organization and Qualification.  Parent and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which Parent, directly
or indirectly, owns capital stock or holds an equity or similar interest,
including the Company) are entities duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted.  Each of Parent and its Subsidiaries is
duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect.  As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of Parent and its Subsidiaries, taken as whole, or on the transactions
contemplated hereby and by the other Transaction Documents, or on the authority
or ability of Parent and/or the Company to perform its obligations under the
Transaction Documents.  Parent has no Subsidiaries, except as set forth on
Schedule 3(a).

(b)           Authorization; Enforcement; Validity.  Each of Parent and the
Company has the requisite power and authority to enter into and perform its
obligations under this Agreement, the Debentures, the Registration Rights
Agreement, the Irrevocable Transfer Agent Instructions (as defined in Section
5(b)), the Pledge and Security Agreement among the Company, Parent and the
Buyers dated the date hereof (the “Security Agreement”), and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof.  The execution and delivery of the Transaction Documents by the Company
and Parent have been duly authorized by each of the Company’s and Parent’s Board
of Directors and the consummation by the Company and Parent of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Debentures by the Company and the issuance of the Closing Shares by Parent,
have been duly authorized by the Company’s Board of Directors and Parent’s Board
of Directors and (other than the filing with the SEC of a Form D and one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement and other than filings with  “Blue Sky” authorities as required
therein) no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders or Parent, its Board of
Directors or its stockholders.  This Agreement and the other Transaction
Documents of even date herewith have been duly executed and delivered by each of
the Company and Parent, and constitute the legal, valid and binding obligations
of each of the Company and Parent, enforceable against the Company and Parent in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(c)           Issuance of Securities.  The issuance of the Debentures and the
Closing Shares are duly authorized and are free from all taxes, liens and
charges with respect to the issue

5


--------------------------------------------------------------------------------




thereof.  Upon issuance at Closing, the Closing Shares will be validly issued,
fully paid and nonassessable and free from all preemptive or similar rights,
taxes, liens and charges with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.  Assuming the
accuracy of the representations made by each Buyer in Section 2, the offer and
issuance by the Company and Parent of the Securities is exempt from registration
under the 1933 Act.

 

(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and Parent and the consummation by the
Company and Parent of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Debentures and the Closing
Shares) will not (i) result in a violation of Parent’s Articles of
Incorporation, Parent’s Bylaws, the Company’s Articles of Incorporation or the
Company’s Bylaws (each as defined in Section 3(r)) or the governing documents of
any of Parent’s Subsidiaries or the terms of any capital stock of Parent or any
of its Subsidiaries; (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Parent or any
of its Subsidiaries is a party; or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and the rules and regulations of the American Stock Exchange (the
“Principal Market”)) applicable to Parent or any of its Subsidiaries or by which
any property or asset of Parent or any of its Subsidiaries is bound or affected.

(e)           Consents.  Neither the Company nor Parent is required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case in
accordance with the terms hereof or thereof (other than (v) the filing with the
American Stock Exchange, (w) filing with the SEC of a Form 8-K, Form D and one
or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, (x) filings with “Blue Sky” authorities, and (y)
filings required by the Security Agreement).  All consents, authorizations,
orders, filings and registrations which the Company and Parent are required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the Closing Date, and Parent and its Subsidiaries are unaware of any
facts or circumstances which might prevent the Company or Parent from obtaining
or effecting any of the registration, application or filings pursuant to the
preceding sentence.  Parent is not in violation of the listing requirements of
the Principal Market and has no knowledge of any facts which would reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.

(f)            Acknowledgment Regarding Buyer’s Purchase of Securities.  Each of
the Company and Parent acknowledges and agrees that each Buyer is acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby and that no Buyer
is (i) an officer or director of the Company or Parent, (ii) to the knowledge of
the Company or Parent, an “affiliate” of the Company or Parent (as defined in
Rule 144) or (iii) to the knowledge of the Company or Parent, a “beneficial
owner” of more than 10% of the shares of Common Stock (as defined for purposes
of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)).  Each of the Company

6


--------------------------------------------------------------------------------




and Parent further acknowledges that no Buyer is acting as a financial advisor
or fiduciary of the Company or Parent (or in any similar capacity) with respect
to the Transaction Documents and the transactions contemplated hereby and
thereby, and any advice given by a Buyer or any of its representatives or agents
in connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities.  Each of the Company and Parent further represents to each Buyer
that the Company’s and Parent’s decisions to enter into the Transaction
Documents have been based solely on the independent evaluation by the Company
and Parent and their respective representatives.

(g)           No General Solicitation; Placement Agent’s Fees.  None of the
Company, Parent, nor any of their affiliates, nor any Person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.  Parent shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by the Buyers or their investment advisors) relating to
or arising out of the  transactions contemplated hereby.  Parent shall pay, and
hold each Buyer harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim.  The Company and Parent acknowledge that they
have engaged C. K. Cooper & Company as placement agent (the “Agent”) in
connection with the sale of the Securities.  Other than the Agent, neither the
Company nor Parent has engaged any placement agent or other agent in connection
with the sale of the Securities.

(h)           No Integrated Offering.  None of Parent, its Subsidiaries, any of
their affiliates, or any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by Parent or the Company for purposes of the
1933 Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of Parent or its Subsidiaries
are listed or designated.  None of Parent, its Subsidiaries, their affiliates or
any Person acting on their behalf will take any action or steps referred to in
the preceding sentence that would require registration of any of the Securities
under the 1933 Act or cause the offering of the Securities to be integrated with
other offerings.

(i)            U.S. Real Property Holding Corporation.  Neither the Company nor
Parent is, nor has it ever been, a U.S. real property holding corporation within
the meaning of Section 897 of the Internal Revenue Code of 1986, as amended, and
the Company and Parent will so certify upon the request of any Buyer.

(j)            Application of Takeover Protections; Rights Agreement.  Each of
the Company and Parent and its respective board of directors has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Articles of Incorporation or Parent’s Articles of Incorporation or the laws of
the jurisdiction of its formation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Debentures, Parent’s issuance
of the Closing Shares and any Buyer’s

7


--------------------------------------------------------------------------------




ownership of the Securities.  Parent has not adopted a stockholder rights plan
or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of Parent.

(k)           SEC Documents; Financial Statements.  Parent has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”).  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of Parent
included in the SEC Documents, as amended, complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of Parent as of the dates thereof and
the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

(l)            Absence of Certain Changes.  Except as disclosed in Parent’s
Quarterly Report on Form 10-Q for the period ended September 30, 2006, since
September 30, 2006, there has been no material adverse change and no material
adverse development in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of Parent or its
Subsidiaries.  Except as disclosed in writing to Buyers, since September 30,
2006, Parent has not (i) declared or paid any dividends, (ii) sold any assets or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$100,000, other than in connection with its ongoing oil and gas projects in the
ordinary course of business.  None of Parent nor any of its Subsidiaries has
taken any steps to seek protection pursuant to any bankruptcy law nor does
Parent nor any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so. 
Neither the Company nor Parent is as of the date hereof, and after giving effect
to the transactions contemplated hereby to occur at the Closing, will be
Insolvent (as defined below).  For purposes of this Section 3(l), “Insolvent”
means, with respect to the Company or Parent (i) the present fair saleable value
of the Company’s or Parent’s assets, as applicable, is less than the amount
required to pay the Company’s or Parent’s total Indebtedness (as defined in
Section 3(s)), as applicable, (ii) the Company or Parent, as applicable, is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) the Company or
Parent, as applicable, intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) the Company
or Parent, as applicable,

8


--------------------------------------------------------------------------------




has unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

(m)          No Undisclosed Events, Liabilities, Developments or Circumstances. 
Except for the transaction contemplated by the Transaction Documents, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to Parent, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by Parent under applicable securities
laws on a registration statement on Form S-1 filed with the SEC relating to an
issuance and sale by Parent of its Common Stock and which has not been publicly
announced.

(n)           Conduct of Business; Regulatory Permits.  Neither Parent nor any
of its Subsidiaries is in violation of any term of or in default under its
Articles of Incorporation or Bylaws or other governing documents.  Neither
Parent nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to Parent or its
Subsidiaries.  Without limiting the generality of the foregoing, Parent is not
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that would reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future.  During the one (1) year period prior to the date
hereof, (i) the Common Stock has been listed on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) Parent has received no communication, written or oral, from the
SEC or the Principal Market regarding the suspension or delisting of the Common
Stock from the Principal Market.  Parent and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, and neither Parent
nor any such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

(o)           Foreign Corrupt Practices.  Neither Parent nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of Parent or any of its Subsidiaries has, in the course of its actions
for, or on behalf of, Parent or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

(p)           Sarbanes-Oxley Act.  Parent is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof, except where the
failure to be in compliance would not have a Material Adverse Effect.

(q)           Transactions With Affiliates.  Except as set forth in the SEC
Documents filed at least ten days prior to the date hereof, none of the
officers, directors or employees of Parent or any of its Subsidiaries is
presently a party to any transaction with Parent or any of its

9


--------------------------------------------------------------------------------




Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of Parent or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.

(r)            Equity Capitalization.  As of the date hereof, the authorized
capital stock of Parent consists of (i) 5,639,000 shares of undesignated capital
stock, $0.001 par value per share, none of which is issued and outstanding; (ii)
4,361,000 shares of Series C Convertible Preferred Stock, $0.001 par value per
share, none of which is issued and outstanding; and (iii) 40,000,000 shares of
Common Stock, of which, as of the date hereof, 7,351,994 shares are issued and
outstanding, (other than the Closing Shares), 919,900 shares are treasury stock,
617,250 shares are reserved for issuance pursuant to Parent’s stock option and
purchase plans listed in Schedule 3(r), 300,000 shares are reserved for issuance
upon the exercise of warrants subject to the warrant agreements listed in
Schedule 3(r) and 3,137,857 shares are reserved for issuance pursuant to senior
subordinated convertible notes of Parent convertible into shares of Common Stock
of Parent (subject to increase to cover the anti-dilution provisions associated
therewith) described in Schedule 3(r). As of the date hereof, the authorized
capital stock of the Company consists of 1,000 shares of common stock, no par
value per share, of which, as of the date hereof, 100 shares are issued and
outstanding.  All of such outstanding shares of Parent and the Company have been
validly issued and are fully paid and nonassessable.  Except as disclosed in the
SEC Documents or Schedule 3(r): (i) none of Parent’s or the Company’s share
capital is subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by Parent or the Company; (ii) there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of
Parent or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which Parent or any of its Subsidiaries is or may become bound
to issue additional share capital of Parent or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any share capital of Parent or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of Parent or any of its Subsidiaries or by which Parent
or any of its Subsidiaries is or may become bound; (iv) there are no financing
statements securing obligations in any material amounts, either singly or in the
aggregate, filed in connection with Parent or any of its Subsidiaries; (v) there
are no agreements or arrangements under which Parent or any of its Subsidiaries
is obligated to register the sale of any of its securities under the 1933 Act
(except the Registration Rights Agreement); (vi) there are no outstanding
securities or instruments of Parent or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which Parent or any of its Subsidiaries is or
may become bound to redeem a security of Parent or any of its Subsidiaries;
(vii) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii)
neither Parent nor any of its Subsidiaries has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (ix)
Parent and its Subsidiaries have no liabilities or obligations required to be
disclosed in the SEC Documents but not so disclosed

10


--------------------------------------------------------------------------------




in the SEC Documents, other than those incurred in the ordinary course of
Parent’s or its Subsidiaries’ respective businesses.  Schedule 3(r) contains
true, correct and complete copies of (i) the Company’s Articles of
Incorporation, as amended and as in effect on the date hereof (“the Company’s
Articles of Incorporation”), (ii) the Company’s Bylaws, as amended and as in
effect on the date hereof (“the Company’s Bylaws”), (iii) Parent’s Articles of
Incorporation, as amended and as in effect on the date hereof (“Parent’s
Articles of Incorporation”), and (iv) Parent’s Bylaws, as amended and as in
effect on the date hereof (“Parent’s Bylaws”).

(s)           Indebtedness and Other Contracts.  Except as disclosed in the SEC
Documents or Schedule 3(s), neither Parent nor any of its Subsidiaries (i) has
any outstanding Indebtedness, (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of Parent’s officers, has or is expected
to have a Material Adverse Effect, except as otherwise disclosed in Schedule
3(s).  For purposes of this Agreement:  (x) “Indebtedness” of any Person means,
without duplication (A) all indebtedness for borrowed money, (B) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (including, without limitation, “capital leases” in accordance with
generally accepted accounting principles) (other than trade payables entered
into in the ordinary course of business), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

11


--------------------------------------------------------------------------------




(t)            Absence of Litigation.  Except as disclosed in the SEC Documents
or in writing to the Buyers, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency (including
the SEC), self-regulatory organization or body pending or, to the knowledge of
Parent or the Company, threatened against or affecting Parent, the Company, the
Common Stock or any of Parent’s Subsidiaries or any of Parent’s or its
Subsidiaries’ officers or directors.

(u)           Insurance.  Parent and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of Parent believes to be prudent and customary
in the businesses in which the Parent and its Subsidiaries are engaged.  Neither
Parent nor any such Subsidiary has been refused any insurance coverage sought or
applied for and neither Parent nor any such Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect.

(v)           Employee Relations.  Neither Parent nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a
union.  Parent and its Subsidiaries believe that their relations with their
employees are good.  No executive officer of Parent or any of its Subsidiaries
has notified Parent or any such Subsidiary that such officer intends to leave
Parent or any such Subsidiary or otherwise terminate such officer’s employment
with Parent or any such Subsidiary.  No executive officer of Parent or any of
its Subsidiaries, to the knowledge of Parent or any such Subsidiary, is in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant.  Parent and its
Subsidiaries are in compliance with all federal, state, local and foreign laws
and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(w)          Title.  Parent and its Subsidiaries have good and marketable title
to all real property and good and marketable title to all personal property
owned by them which is material to the business of Parent and its Subsidiaries,
in each case free and clear of all liens, encumbrances and defects except
Permitted Liens (as defined in the Debentures) and such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by Parent and any of its Subsidiaries.  Any
real property and facilities held under lease by Parent and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and facilities by Parent and its
Subsidiaries.

(x)            Intellectual Property Rights.  Parent and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted.  None of

12


--------------------------------------------------------------------------------




Parent’s or any of its Subsidiaries’ Intellectual Property Rights have expired
or terminated, or are expected to expire or terminate, within three years from
the date of this Agreement.  Neither Parent nor the Company has any knowledge of
any infringement by Parent or its Subsidiaries of Intellectual Property Rights
of others.  There is no claim, action or proceeding being made or brought, or to
the knowledge of Parent or the Company, being threatened, against Parent or its
Subsidiaries regarding its Intellectual Property Rights.  Each of Parent and the
Company is unaware of any facts or circumstances which might give rise to any of
the foregoing infringements or claims, actions or proceedings.  Parent and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties.

(y)           Environmental Laws.  Parent and its Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.  The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

(z)            Subsidiary Rights.  Parent or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by Parent or such Subsidiary.

(aa)         Investment Company.  Neither the Company nor Parent is, or is an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(bb)         Tax Status.  Parent and each of its Subsidiaries (i) has made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of Parent and the
Company know of no basis for any such claim.

13


--------------------------------------------------------------------------------




(cc)         Internal Accounting and Disclosure Controls.  Parent maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference.  Parent maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that
are effective in ensuring that information required to be disclosed by Parent in
the reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by Parent in the
reports that it files or submits under the 1934 Act is accumulated and
communicated to Parent’s management, including its principal executive officer
or officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure.  Except as otherwise
disclosed in the SEC Documents, during the twelve months prior to the date
hereof, neither Parent nor any of its Subsidiaries have received any notice or
correspondence from any accountant relating to any potential material weakness
in any part of the system of internal accounting controls of Parent or any of
its Subsidiaries.

(dd)         Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between Parent and an unconsolidated or other
off balance sheet entity that is required to be disclosed by Parent in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

(ee)         Ranking of Debentures.  Except as permitted by the Debenture and
except with respect to the Parent’s existing convertible debt instruments, no
Indebtedness of the Company will rank senior to or pari passu with the
Debentures in right of payment, whether with respect to payment of redemptions,
interest, damages or upon liquidation or dissolution or otherwise.

(ff)           Form S-3 Eligibility.  Parent is eligible to register the Closing
Shares for resale by the Buyers using Form S-3 promulgated under the 1933 Act,
as such form is in effect on the date hereof.

(gg)         Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company
or Parent, as applicable, and all laws imposing such taxes will be or will have
been complied with.

(hh)         Manipulation of Price.  Neither Parent nor the Company has, and to
its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of Parent or the Company to facilitate
the sale or resale of any of the Securities, (ii) sold, bid for, purchased, or

14


--------------------------------------------------------------------------------




paid any compensation for soliciting purchases of, any of the Securities (except
for customary placement fees payable in connection with this transaction), or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of Parent or the Company (except for
customary placement fees payable in connection with this transaction).

(ii)           Disclosure.  Each of Parent and the Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of Parent and the Company.  All disclosure
provided to the Buyers regarding Parent, the Company, their respective
businesses and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of Parent and the Company is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

4.             COVENANTS.

(a)           Commercially Reasonable Efforts.  Each party shall use
commercially reasonable efforts timely to satisfy each of the conditions to be
satisfied by it as provided in Sections 6 and 7 of this Agreement.

(b)           Form D and Blue Sky.  Each of the Company and Parent agrees to
file a Form D with respect to the Securities as required under Regulation D and
to provide a copy thereof to each Buyer promptly after such filing.  Each of the
Company and Parent shall, on or before the Closing Date, take such action as the
Company and Parent shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the Securities for sale to the Buyers at the Closing
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to the Buyers on or prior
to the Closing Date.  Each of the Company and Parent shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

(c)           Reporting Status.  Until the date on which the Investors (as
defined in the Registration Rights Agreement) shall have sold all the Closing
Shares and none of the Debentures is outstanding (the “Reporting Period”),
Parent shall file all reports required to be filed with the SEC pursuant to the
1934 Act, and Parent shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would otherwise permit such termination.

(d)           Use of Proceeds.  The Company and Parent will use the proceeds
from the sale of the Securities (i) for the fees and expenses associated with
the sale of the Debentures and the Closing Shares; (ii) for the Amherst
Acquisition (as defined in the Debentures); and (iii) for general corporate
purposes.

(e)           Financial Information.  Parent agrees to send the following to
each Investor (as defined in the Registration Rights Agreement) during the
Reporting Period:  (i) unless filed with the SEC through EDGAR and available to
the public through the EDGAR

15


--------------------------------------------------------------------------------




system, within one business day after the filing thereof with the SEC, a copy of
all Annual Reports on Form 10-K or 10-KSB, any interim reports or any
consolidated balance sheets, income statements, stockholders’ equity statements
and/or cash flow statements for any period other than annual, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act of Parent, (ii) on the same day as the
release thereof, copies of all press releases issued by Parent or any of its
Subsidiaries, and (iii) copies of any notices and other information made
available or given to the stockholders of Parent generally, contemporaneously
with the making available or giving thereof to the stockholders.

(f)            Listing.  To the extent the Company’s Registrable Securities (as
defined in the Registration Rights Agreement) are listed upon a national
securities exchange or automated quotation system that provides for the listing
of securities, Parent shall promptly secure the listing of all of the
Registrable Securities upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents.  Parent shall maintain the Common Stock’s authorization for quotation
on the Principal Market.  Neither Parent nor any of its Subsidiaries shall take
any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market.  Parent shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 4(f).

(g)           Fees.  Parent shall reimburse the Buyers or their designee(s) for
reasonable and documented costs and expenses incurred in connection with the
transactions contemplated by the Transaction Documents (including reasonable
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith) up to an amount not to exceed $85,000,
which amount, less $20,000 (which previously has been paid by the Company to
McDermott Will & Emery LLP), shall be withheld by Buyers from the Purchase Price
at the Closing and additional fees incurred post-closing in connection with
perfecting Buyers’ security interests up to an amount not to exceed $15,000. 
Parent shall be responsible for the payment of, and shall pay, any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyers or their investment advisors) relating to or
arising out of the transactions contemplated hereby, and shall hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.

(h)           Pledge of Securities.  Each of Parent and the Company acknowledges
and agrees that the Securities may be pledged by an Investor (as defined in the
Registration Rights Agreement) in connection with a bona fide margin agreement
or other loan or financing arrangement that is secured by the Securities.  The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Investor effecting a pledge of Securities shall
be required to provide Parent or the Company with any notice thereof or
otherwise make any delivery to Parent or the Company pursuant to this Agreement
or any other Transaction Document, including, without limitation, Section 2(f)
hereof unless required in connection with the registration of the Securities or
by applicable law.  Each of Parent and the Company hereby agrees to execute and
deliver such documentation as a pledgee of the Securities

16


--------------------------------------------------------------------------------




may reasonably request in connection with a pledge of the Securities to such
pledgee by an Investor.

(i)            Disclosure of Transactions and Other Material Information.  On or
before 8:30 a.m., New York City time, on the fourth business day following the
date of this Agreement, Parent shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules to this Agreement), the form of Debentures and the Registration Rights
Agreement) (including all attachments, the “8-K Filing”).  Any material
non-public information provided by Parent and/or the Company to any Buyer in
connection with this transaction shall be included by Parent within the
aforementioned 8-K Filing.  From and after the filing of the 8-K Filing with the
SEC, Parent represents and acknowledges that no Buyer shall be in possession of
any material, nonpublic information received from Parent or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.  Parent shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents not to, provide any Buyer with any material,
nonpublic information regarding Parent or any of its Subsidiaries from and after
the filing of the 8-K Filing with the SEC without the express written consent of
such Buyer.  In the event of a breach of the foregoing covenant by Parent, any
of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer may, but shall not be obligated to, notify Parent
of such breach and the material, nonpublic information the receipt of which
resulted in such breach.  Within two business days of receipt of such notice,
Parent shall either (a) deliver a notice to such Buyer certifying such material,
non-public information has already been publicly disclosed by Parent or (b) make
a public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, nonpublic information.  Subject to the foregoing,
neither Parent, its Subsidiaries nor any Buyer shall issue any press releases or
any other public statements with respect to the transactions contemplated
hereby; provided, however, that Parent shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by Parent in connection with any such press release or other public
disclosure prior to its release).  Without the prior written consent of any
applicable Buyer, neither Parent nor the Company shall disclose the name of any
Buyer or its affiliates in any filing, announcement, release or otherwise except
in the 8-K Filing.

(j)            Additional Debentures.  So long as any Buyer beneficially owns
any Debentures, the Company will not issue any Debentures (other than to the
Buyers as contemplated hereby) and the Company shall not issue any other
securities that would cause a breach or default under the Debentures.

(k)           Corporate Existence.  So long as any Buyer beneficially owns any
Securities, Parent and the Company shall not be party to any Fundamental
Transaction (as defined in the Debentures) unless each of Parent and the Company
is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Debentures.

17


--------------------------------------------------------------------------------




(l)            Incurrence of Liens.  So long as any Debentures are outstanding,
Parent and the Company shall not, directly or indirectly, allow or suffer to
exist any Lien, other than Permitted Liens (as defined in the Debentures), upon
any property or assets (including accounts and contract rights) owned by Parent
and the Company.

(m)          Conduct of Business.  The business of Parent and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(n)           Additional Issuances of Securities.

(i)            For purposes of this Section 4(n), the following definitions
shall apply.

(1)           “Convertible Securities” means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.

(2)           “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.

(3)           “Common Stock Equivalents” means, collectively, Options and
Convertible Securities.

(ii)           From the date hereof, Parent and its Subsidiaries shall not issue
any Common Stock or Common Stock Equivalents at a purchase price or conversion
or exercise price which is less than $3.85 per share (adjusted for any stock
splits, dividends or similar corporate action), unless issued pursuant to a
employee benefit plan which has been approved by the Board of Directors of
Parent.

(iii)          From the date hereof until 60 days following the Effective Date
(as defined in the Registration Rights Agreement), Parent and its Subsidiaries
shall not directly or indirectly file any registration statement with the SEC
other than the Registration Statement (as defined in the Registration Rights
Agreement) other than on Form S-8 or Form S-4.

(iv)          From the date hereof until 90 days following the Effective Date
(as defined in the Registration Rights Agreement), Parent shall not, directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries’ equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life, and under any
circumstance, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents or debt securities (any such offer,
sale, grant, disposition or announcement being referred to as a “Subsequent
Placement”) unless Parent shall have first complied with this Section 4(n)(iv).

(1)           Parent shall deliver to each Buyer a written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)

18


--------------------------------------------------------------------------------




of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (y) identify the Persons (if known) to which or
with which the Offered Securities are to be offered, issued, sold or exchanged
and (z) offer to issue and sell to or exchange with such Buyers the Offered
Securities, allocated among such Buyers (a) based on such Buyer’s allocable pro
rata  portion of the aggregate principal amount of Debentures purchased
hereunder, and (b) with respect to each Buyer that elects to purchase its pro
rata portion of such Offered Securities, any additional portion of the Offered
Securities attributable to the pro rata portion of other Buyers as such Buyer
shall indicate it will purchase or acquire should the other Buyers subscribe for
less than their pro rata portions (the “Undersubscription Amount”).  For
purposes of this Agreement, a Buyer’s allocable pro rata portion of any Offered
Securities shall be defined as the “Allocable Portion”.

(2)           To accept an Offer, in whole or in part, such Buyer must deliver a
written notice to Parent prior to the end of the fifth business day after such
Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Allocable Portion that such Buyer elects to purchase
and, if such Buyer shall elect to purchase all of its Allocable Portion, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”).  If the Allocable Portions subscribed for by
all Buyers are less than the total of all of the Allocable Portions, then each
Buyer who has set forth an Undersubscription Amount in its Notice of Acceptance
shall be entitled to purchase, in addition to the Allocable Portions subscribed
for, the Undersubscription Amount it has subscribed for; provided, however, that
if the Undersubscription Amounts subscribed for exceed the difference between
the total of all the Allocable Portions and the Allocable Portions subscribed
for (the “Available Undersubscription Amount”), each Buyer who has subscribed
for any Undersubscription Amount shall be entitled to purchase only that portion
of the Available Undersubscription Amount as the Allocable Portion of such Buyer
bears to the total Allocable Portions of all Buyers that have subscribed for
Undersubscription Amounts, subject to rounding by Parent to the extent its deems
reasonably necessary.

(3)           Parent shall have fifteen business days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the “Refused Securities”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to Parent
than those set forth in the Offer Notice.

(4)           In the event Parent shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(n)(iv)(3) above), then each Buyer may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Buyer elected to
purchase pursuant to Section 4(n)(iv)(2)

19


--------------------------------------------------------------------------------




above multiplied by a fraction, (i) the numerator of which shall be the number
or amount of Offered Securities Parent actually proposes to issue, sell or
exchange (including Offered Securities to be issued or sold to Buyers pursuant
to Section 4(n)(iv)(3) above prior to such reduction) and (ii) the denominator
of which shall be the original number or amount of the Offered Securities.  In
the event that any Buyer so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, Parent may not issue, sell or
exchange more than the reduced number or amount of the Offered Securities unless
and until such securities have again been offered to the Buyers in accordance
with Section 4(n)(iv)(1) above.

(5)           Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Buyers shall acquire from Parent, and
Parent shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4(n)(iv)(4) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer Notice.  The purchase by the Buyers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
Parent and the Buyers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Buyers and their
respective counsel.

(6)           Any Offered Securities not acquired by the Buyers or other Persons
in accordance with Section 4(n)(iv)(3) above may not be issued, sold or
exchanged until they are again offered to the Buyers under the procedures
specified in this Agreement.

(v)           The restrictions contained in subsections (iii) and (iv) of this
Section 4(n) shall not apply in connection with the issuance of:  (i) any Common
Stock Equivalents issued pursuant to a employee benefit plan which has been
approved by the Board of Directors of Parent or (ii) any security issued in a
bona fide underwritten public offering by Parent or any of its Subsidiaries.

(o)           Allocation of Purchase Price for Federal Income Tax Purposes.  In
accordance with Treasury regulations section 1.1273-2(h), the Company and Parent
shall allocate the Purchase Price between the Debentures and the Closing Shares
based upon their relative fair market values.  In making such allocation, the
parties hereto shall agree, based upon the advice of their financial advisors,
upon the appropriate methodology to be used for determining the relative fair
market values of the Debentures and the Closing Shares.

5.             REGISTERS; TRANSFER AGENT INSTRUCTIONS.

(a)           Registers.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Debentures in which the
Company shall record the name and address of the Person in whose name the
Debentures have been issued (including the name and address of each transferee)
and the principal amount of Debentures held by such Person.  The Company shall
keep the register open and available at all times during business hours for
inspection of any Buyer or its legal representatives.  Parent shall maintain at
its principal

20


--------------------------------------------------------------------------------




executive offices (or such other office or agency of the Company as it may
designate by notice to each holder of Securities), a register for the Common
Stock in which the Company shall record the name and address of the Person in
whose name the Closing Shares have been issued (including the name and address
of each transferee) and the number of Closing Shares held by such Person. 
Parent shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

(b)           Transfer Agent Instructions.  Parent shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Closing Shares in such amounts as specified from
time to time by each Buyer to Parent in the form of Exhibit C attached hereto
(the “Irrevocable Transfer Agent Instructions”).  Parent warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to Sections
2(f) and 2(g) hereof, will be given by Parent to its transfer agent with respect
to the Closing Shares, and that the Closing Shares shall otherwise be freely
transferable on the books and records of Parent, as applicable, and to the
extent provided in this Agreement and the other Transaction Documents.  If a
Buyer effects a sale, assignment or transfer of Closing Shares in accordance
with Sections 2(f) and 2(g), Parent shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by such Buyer to effect such sale, transfer or assignment.  In the
event that such sale, assignment or transfer involves Closing Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Securities to the
Buyer, assignee or transferee, as the case may be, without any restrictive
legend.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer.  Accordingly, Parent
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by Parent of the provisions of this Section 5(b), that a Buyer
shall be entitled, in addition to all other available remedies, to seek an order
and/or injunction restraining any breach and requiring immediate issuance and
transfer, without the necessity of showing economic loss and without any bond or
other security being required.

6.             CONDITIONS TO THE COMPANY’S AND PARENT’S OBLIGATIONS TO SELL.

(a)           The obligations of the Company and Parent hereunder to issue and
sell the Debentures and Closing Shares to each Buyer at the Closing is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s and Parent’s
sole benefit and may be waived by the Company and Parent at any time in their
sole discretion by providing each Buyer with prior written notice thereof:

(i)            Such Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company and Parent.

(ii)           Such Buyer and each other Buyer shall have delivered to the
Company the Purchase Price (less the amounts withheld by it pursuant to Section
4(g)) for the

21


--------------------------------------------------------------------------------




Debentures and Closing Shares being purchased by such Buyer at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

(iii)          The representations and warranties of such Buyer shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and such Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Buyer at or prior to the Closing Date.

7.             CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

(a)           The obligation of each Buyer hereunder to purchase the Debentures
and the Closing Shares at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for each Buyer’s sole benefit and may be waived by such
Buyer at any time in its sole discretion by providing the Company and Parent
with prior written notice thereof:

(i)            The Company and Parent shall have executed and delivered to such
Buyer (A) each of the Transaction Documents, (B) the Debentures (in such
denominations as such Buyer shall have requested prior to the Closing) being
purchased by such Buyer at the Closing pursuant to this Agreement and (C) the
Closing Shares (in such denominations as such Buyer shall have requested prior
to the Closing) being purchased by such Buyer at the Closing pursuant to this
Agreement.

(ii)           Such Buyer shall have received the opinions of Faegre & Benson
LLP, the Company’s and Parent’s outside counsel, dated as of the Closing Date,
in substantially the form of Exhibit D attached hereto.

(iii)          Parent shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit C attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by Parent’s transfer agent.

(iv)          Parent shall have delivered to such Buyer a certificate evidencing
the formation and good standing of Parent and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date reasonably proximate to
the Closing Date.

(v)           The Company shall have delivered to such Buyer a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business, as of a date reasonably
proximate to Closing Date.

(vi)          Parent shall have delivered to such Buyer a certificate evidencing
Parent’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Parent conducts business, as of a date reasonably proximate to Closing Date.

22


--------------------------------------------------------------------------------


(vii)         The Company shall have delivered to such Buyer a certified copy of
the Company’s Articles of Incorporation as certified by the Secretary of State
of the State of Colorado reasonably proximate to the Closing Date.

(viii)        Parent shall have delivered to such Buyer a certified copy of
Parent’s Articles of Incorporation as certified by the Secretary of State of the
State of Nevada reasonably proximate to the Closing Date.

(ix)           The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3(b) as adopted by the Company’s
Board of Directors in a form reasonably acceptable to such Buyer, (ii) the
Company’s Articles of Incorporation and (iii) the Company’s Bylaws, each as in
effect at the Closing, in the form attached hereto as Exhibit E.

(x)            Parent shall have delivered to such Buyer a certificate, executed
by the Secretary of Parent and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by Parent’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) Parent’s Articles
of Incorporation and (iii) Parent’s Bylaws, each as in effect at the Closing, in
the form attached hereto as Exhibit E.

(xi)           The representations and warranties of the Company and Parent
shall be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specific
date), and the Company and Parent shall have performed, satisfied and complied
in all respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
and Parent at or prior to the Closing Date.  Such Buyer shall have received
certificates, executed by the Chief Executive Officers of the Company and
Parent, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by such Buyer in the form attached
hereto as Exhibit F.

(xii)          Parent shall have delivered to such Buyer a letter from Parent’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.

(xiii)         The Common Stock (I) shall be designated for quotation or listed
on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.

(xiv)        The Company and Parent shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Securities.

(xv)         Parent and its Subsidiaries shall have executed and delivered to
such Buyer the Security Agreement.

23


--------------------------------------------------------------------------------




(xvi)        Parent shall have obtained and delivered to such Buyer searches of
Uniform Commercial Code filings in the jurisdictions of formation of Parent and
its Subsidiaries, the jurisdiction of the chief executive offices of Parent and
its Subsidiaries and each jurisdiction where any Collateral (as defined in the
Security Agreement) is located or where a filing would need to be made in order
to perfect the Buyers’ security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens.

(xvii)       Parent and its Subsidiaries shall have executed and delivered to
such Buyer UCC financing statements for each appropriate jurisdiction as is
necessary, in the Buyers’ sole discretion, to perfect the Buyers’ security
interest in the Collateral.

(xviii)      The Company and Parent shall have delivered to such Buyer such
other documents relating to the transactions contemplated by this Agreement as
such Buyer or its counsel may reasonably request.

(xix)         Parent and PRB Gathering Inc. shall have executed and delivered to
such Buyer the Guaranty, substantially in the form of Exhibit G attached hereto.

8.             TERMINATION.  In the event that the Closing shall not have
occurred with respect to a Buyer on or before five business days from the date
hereof due to the Company’s or Parent’s or such Buyer’s failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party; provided, however, if this Agreement is terminated pursuant to this
Section 8, the Company and Parent shall remain obligated to reimburse the
non-breaching Buyers for the expenses described in Section 4(g) above.

9.             MISCELLANEOUS.

(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner

24


--------------------------------------------------------------------------------




permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyers, the Company, Parent, their affiliates and Persons acting on
their behalf with respect to the matters discussed herein, and this Agreement,
the other Transaction Documents and the instruments referenced herein and
therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, none of the Company, Parent or any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company, Parent and the holders of at least a majority of the aggregate
number of Registrable Securities issued hereunder (the “Majority Holders”), and
any amendment to this Agreement made in conformity with the provisions of this
Section 9(e) shall be binding on all Buyers and holders of Securities, as
applicable.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.  No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the applicable Securities then outstanding.  No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents or holders of Debentures, as the case may be.  Neither the Company nor
Parent has, directly or indirectly, made any agreements with any Buyers relating
to the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, each of the Company and Parent confirms that, except as set forth
in this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or Parent or otherwise.

25


--------------------------------------------------------------------------------




(f)            Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

If to the Company,

 

 

 

 

 

 

 

PRB Oil & Gas, Inc.

 

 

 

1875 Lawrence Street, Suite 450

 

 

 

Denver, Colorado 80202

 

 

 

Telephone:

303 308-1330 ext. 101

 

 

 

Facsimile:

303 308-1590

 

 

 

Attention:

Mr. Robert W. Wright, CEO

 

 

 

 

 

 

 

 

With a copy (for informational purposes only) to:

 

 

 

 

 

 

 

Douglas R. Wright, Esq.

 

 

 

Faegre & Benson LLP

 

 

 

3200 Wells Fargo Center

 

 

 

1700 Lincoln Street

 

 

 

Denver, CO 80203

 

 

 

Telephone:

303 607-3500

 

 

 

Facsimile:

303 607-3600

 

 

 

 

 

 

 

 

If to Parent,

 

 

 

 

 

 

 

 

 

PRB Energy, Inc.

 

 

 

1875 Lawrence Street, Suite 450

 

 

 

Denver, Colorado 80202

 

 

 

Telephone:

303 308-1330 ext. 101

 

 

 

Facsimile:

303 308-1590

 

 

 

Attention:

Mr. Robert W. Wright, CEO

 

 

 

 

 

 

 

 

With a copy (for informational purposes only) to:

 

 

 

 

 

 

 

Douglas R. Wright, Esq.

 

 

 

Faegre & Benson LLP

 

 

 

3200 Wells Fargo Center

 

 

 

1700 Lincoln Street

 

 

 

Denver, CO 80203

 

 

 

Telephone:

303 607-3500

 

 

 

Facsimile:

303 607-3600

 

 

 

 

 

 

 

 

If to the Transfer Agent:

 

 

 

 

 

 

26


--------------------------------------------------------------------------------




 

Corporate Stock Transfer, Inc.

 

 

 

3200 Cherry Creek South Drive

 

 

 

Denver, CO 80209

 

 

 

Attention:  Karen Naughton, Client Services

 

 

 

Telephone:

303-282-4800

 

 

 

Facsimile:

303-777-2825

 

 

 

 

 

 

 

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

 

 

with a copy (for informational purposes only) to:

 

 

 

 

 

 

 

McDermott Will & Emery LLP

 

 

 

340 Madison Avenue

 

 

 

New York, New York  10173

 

 

 

Telephone:

212 547-5400

 

 

 

Facsimile:

212 547-5444

 

 

 

Attention:

Stephen E. Older, Esq.

 

 

 

 

Meir A. Lewittes, Esq.

 

 

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five days prior to the effectiveness of such change.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Debentures.  Neither the Company nor Parent
shall assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Majority Holders, including by way of a Fundamental
Transaction (unless the Company and Parent are in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Debentures).  A
Buyer may assign some or all of its rights hereunder in connection with transfer
of any of its Securities without the consent of the Company, in which event such
assignee shall be deemed to be a Buyer hereunder with respect to such assigned
rights.

(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

(i)            Survival.  Unless this Agreement is terminated under Section 8,
the representations and warranties of the Company, Parent and the Buyers
contained in Sections 2 and 3 and the agreements and covenants set forth in
Sections 4, 5 and 9 shall survive the Closing.

27


--------------------------------------------------------------------------------




Each Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.

(j)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(k)           Indemnification.  In consideration of each Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s and Parent’s other obligations under the
Transaction Documents, the Company and Parent shall jointly and severally
defend, protect, indemnify and hold harmless each Buyer and each other holder of
the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or Parent in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company or Parent contained in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company or Parent) and arising out of or resulting from (i) the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company or Parent
pursuant to the transactions contemplated by the Transaction Documents.  To the
extent that the foregoing undertakings by the Company and Parent may be
unenforceable for any reason, the Company and Parent shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  The indemnification
provided in this Section 9(k) shall not apply to any Indemnified Liabilities
which are the subject of the indemnification provided for in Section 6 of the
Registration Rights Agreement, as well as shall not apply to those matters
covered by the express exceptions to indemnification provided by Section 6 of
the Registration Rights Agreement.  Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 9(k) shall be the same as those set forth in Section 6 of the
Registration Rights Agreement.

28


--------------------------------------------------------------------------------




(l)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

(m)          Remedies.  Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, each of
the Company and Parent recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyers. 
Each of the Company and Parent therefore agrees that the Buyers shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.

(n)           Payment Set Aside.  To the extent that the Company or Parent makes
a payment or payments to the Buyers hereunder or pursuant to any of the other
Transaction Documents or the Buyers enforce or exercise their rights hereunder
or thereunder, and such payment or payments or the proceeds of such enforcement
or exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, Parent, a
trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

(o)           Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated by the Transaction Documents and each of the
Company and Parent acknowledges that the Buyers are not acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.

[Signature Pages Follow]

29


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

 

COMPANY:

 

 

 

 

 

PRB OIL & GAS, INC.

 

 

 

 

 

 

 

 

 

/s/

William F. Hayworth

 

 

 

 

 

Name: William F. Hayworth

 

 

 

 

Title: President

 

 

PARENT:

 

 

 

 

 

PRB ENERGY, INC.

 

 

 

 

 

 

 

 

 

/s/

William F. Hayworth

 

 

 

 

 

Name: William F. Hayworth

 

 

 

 

Title: President

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

 

BUYERS:

 

 

 

 

 

 

 

 

DKR SOUNDSHORE OASIS HOLDING FUND
LTD.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

 

WEST COAST OPPORTUNITY FUND, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------




SCHEDULE OF BUYERS

(1)

 

(2)

 

(3)

 

(4)

 

(6)

Buyer

 

Address and Facsimile Number

 

Aggregate Principal
Amount of Debentures

 

Aggregate Number of
Closing Shares

 

Legal Representative’s
Address and Facsimile Number

DKR Soundshore Oasis
Holding Fund Ltd.

 

1281 East Main Street
Stamford, CT 06902
Telephone: (203) 324-8378
Facsimile: (203) 324-8488
Attention: Rajni A. Narasi, Assoc.

 

$7,500,000

 

625,000

 

McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Telephone: (212) 547-5400
Facsimile: (212) 547-5444



 

General Counsel
Residence: Bermuda

 

 

 

 

 

Attention:

Stephen E. Older, Esq.
Meir A. Lewittes, Esq.

 

 

 

 

 

 

 

 

 

West Coast Opportunity
Fund, LLC

 

2151 Alessandro Drive, Suite 1
Ventura, CA 93001
Telephone: (805) 653-5333
Facsimile: (805) 648-6488
Attention: Atticus Lowe
Residence: Delaware

 

$7,500,000

 

625,000

 

Catherine DeBono Holmes
Jeffer, Mangels, Butler & Marmaro
LLP
1900 Avenue of the Stars, 7th Floor
Los Angeles, California 90067
Telephone: (310) 201-3553
Facsimile: (310) 712-8553

 

 

 

 

 

 

 

 

 



 

 

 

Total principal
amount of
Debentures:
$15,000,000

 

Total Closing Shares to be issued: 1,250,000

 

 

 


--------------------------------------------------------------------------------




EXHIBITS

Exhibit A

 

Form of Debentures

Exhibit B

 

Registration Rights Agreement

Exhibit C

 

Irrevocable Transfer Agent Instructions

Exhibit D

 

Form of Outside Company Counsel Opinion

Exhibit E

 

Form of Secretary’s Certificate

Exhibit F

 

Form of Officer’s Certificate

Exhibit G

 

Form of Guaranty

 

SCHEDULES

Schedule 3(a)

 

Subsidiaries

Schedule 3(r)

 

Equity Capitalization

Schedule 3(s)

 

Indebtedness and Other Contracts

 


--------------------------------------------------------------------------------